ACCEPTED
                                                                    03-14-00737-CV
                                                                            5073772
                                                         THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                               4/29/2015 2:31:05 AM
                                                                  JEFFREY D. KYLE
                                                                             CLERK
                  No. 03-14-00737-cv

         _____________________________________
                                                   FILED IN
                                            3rd COURT OF APPEALS
               IN THE THIRD COURT OF   APPEALSAUSTIN, TEXAS
                                            4/29/2015 2:31:05 AM
                     AUSTIN, TEXAS            JEFFREY D. KYLE
                                                    Clerk

         _____________________________________

 CHASE CARMEN HUNTER, APPELLANT v. ELEANOR KITZMAN IN

  HER OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE,

      JULIA RATHGEBER IN HER OFFICIAL CAPACITY AS

COMMISSIONER OF INSURANCE, AND THE TEXAS DEPARTMENT OF

                 INSURANCE, APPELLEES


MOTION TO REVERSE TRIAL COURT’S ORDER DATED FEBRUARY 19,

 2015, SUSTAINING CONTEST TO MOTION TO APPEAL IN FORMA

                       PAUPERIS


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                          Chase Carmen Hunter, pro se
                          340 S. Lemon Ave. #9039
                          Walnut, CA 91789
                          Telephone: 707-706-3647
                          Facsimile: 703-997-5999
                          Chase_Hunter@yahoo.com


                        -1-
CERTIFICATION.

I, Chase Carmen Hunter, herein referred to as “Hunter”,

state under penalty of perjury that the following facts

and argument are true and correct.


                 April 28, 2015

ISSUES PRESENTED.

1. The trial court’s order dated February 19, 2015
(“Feb 19 Order”), which denied Hunter’s motion to
appeal in forma pauperis, is factually and grossly
incorrect.

2. The Feb 19 Order, which denied Hunter’s motion to
appeal in forma pauperis, is legally incorrect.


ERRORS OF THE FEB 19 ORDER.

FIRST ERROR.

The Feb 19 Order incorrectly states on the first page,
that “[t]he affidavit showed...that Appellant owns real
property”.   If the Feb 19 Order included the correct
statement, such a statement would be: “[t]he affidavit
showed...that Appellant owns real property but that she
has negative assets, the real property is valued at
less than $350,000, and the real property is encumbered
by a mortgage and a judgment of nearly $10,000,000”.


SECOND ERROR.

The Feb 19 Order incorrectly states on the first page,
that “[t]he affidavit showed...that Appellant receives
employment income and real estate rental income”.If the

                         -2-
Feb 19 Order included the correct statement, such a
statement would be: “[t]he affidavit showed...that
Appellant receives employment income and real estate
rental income but her net income is negative $265
monthly.”

THIRD ERROR.

The Feb 19 Order incorrectly states on the first page,
that   “the  only   evidence  before   the   Court...was
Appellant’s affidavit.” This is an error for many
reasons. First, the Appellees provided no evidence at
all at the hearing. Therefore, the evidence before the
Court included the fact that the Appellees provided no
evidence to dispute the accuracy of the Appellant’s
affidavit or to assert that the Appellant, with
negative assets and negative net monthly income, could
afford to pay the costs of the litigation.       Second,
Texas Rule of Appellate Procedure 20 et seq. requires
only that the indigent party provide an affidavit as
evidence. Therefore, if the Feb 19 Order included the
correct statement, such a statement would be: “the only
evidence required of the Appellant was the Appellant’s
affidavit. And such evidence was before the Court. The
Appellant’s affidavit was undisputed and the Appellees’
provided no evidence at all to suggest or establish
that the Appellant’s affidavit was inaccurate.”


PRAYER.

Hunter respectfully requests that this Court review the

grossly   erroneous   Feb   19    Order,   reverse   the   Feb   19

Order, and grant Hunter’s motion to appeal in forma

pauperis.

Respectfully Submitted,



                            -3-
/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039
Walnut, CA 91789
Tel: 707-706-3647
Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

   CERTIFICATION PURSUANT TEX R. APP. P. 10.1(a)(5)

I, Chase Carmen Hunter, certify that I did attempt to
resolve the issues described herein. I did contact
Cynthia Morales by email on March 1, 2015, and March 2,
2015, to discuss the issues described herein prior to
filing this motion. Ms. Morales has not responded.


__________________              4/29/2015
Chase Carmen Hunter


                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing Motion to Reverse Trial Court’s Order was
served upon the parties shown below as indicated:


Cynthia A. Morales
Assistant Attorney General
By efile on April 29, 2015
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348




Chase Carmen Hunter



                          -4-